Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-3, 10-11, 13-15, 17-21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0021260) in view of Bauer (US 4,267,650). 
Regarding Claim 1, Kim discloses a sole of a shoe, comprising: a midsole (10) comprising a midsole forepart region (i.e. ball region of 14), a midsole toe region (i.e. toe region of 14), and a midsole arch region (i.e. arch region of 14), and a midsole heel region (i.e. heel region of 14); a remove-ably attachable outsole (12) comprising an outsole forepart region (i.e. ball region of 12) and an outsole toe region (i.e. toe region of 12); wherein said midsole further comprises a midsole bottom surface (i.e. bottom surface of 14); wherein said midsole forepart region further comprises a midsole forepart region bottom surface (i.e. bottom surface of ball region of 14) and a midsole fastener area (i.e. ball area of 14b); wherein a finger channel (15a) extends through a portion of said midsole heel region (as seen in Fig.4); wherein said remove-ably attachable outsole (12) further comprises an outsole contact surface (16) which contacts said midsole bottom surface from a front of said midsole toe region to a front of said midsole arch region when said remove-ably attachable outsole is attached to said shoe (as seen in Fig.4); wherein said outsole contact surface further comprises a contact area (i.e. ball region of 16) which contacts said midsole forepart region bottom surface (i.e. bottom surface of ball region of 14) when said remove-ably attachable outsole is attached to said shoe and an outsole fastener area (i.e. ball area of 16b) that mates with said midsole fastener area when said remove-ably attachable outsole is attached to said shoe (as seen in Fig.4); wherein said midsole fastener area (i.e. ball area of 14b) is further comprised of fastener areas (14b near 15a & middle 14b) and a midsole fastener area gap (i.e. area between 14b & 14b and 15a); wherein said midsole fastener area gap is a flat midsole gap and said outsole fastener area has an outsole fastener gap (i.e. area between 16b) and said outsole fastener gap presses against said midsole fastener area gap (as seen in Fig.4); wherein said outsole forepart is further comprised of a fastener areas (16b); wherein said remove-ably attachable outsole has an outsole toe ridge (vertical stem of 16a) which projects perpendicular to said outsole (12) and covers at least a part of said midsole toe region (i.e. toe region of 14)(as seen in Fig.4 & 6). Kim does not disclose wherein said midsole forepart region bottom surface and said midsole fastener area are made of different materials; said midsole fastener area is further comprised of a hook fastener area and wherein said outsole forepart is further comprised of a pile fastener area. However, Bauer teaches a shoe with a midsole (16) and a remove-ably attachable outsole (26); wherein a midsole forepart region bottom surface (24) and a midsole fastener area (39 in ball region) are made of different materials (as seen in Fig.1 & 4); and wherein said midsole fastener area is further comprised of a hook fastener area (39) of the midsole and a outsole forepart is further comprised of a pile fastener area (41)(Col.3, lines 38-41; as seen in Fig.1 & 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the midsole fastener areas and outsole fastener areas in the forepart region of Kim to be hook and loop fasteners as taught by Bauer, as a simple substitution of one well known type of fastener arrangement for another, in order to yield the predictable result of securely attaching an outsole to a midsole such that they do not become separated during use and allow for the outsole to be replaced when it becomes worn out from wear.

Regarding Claim 2, Kim discloses a sole of claim 1 wherein said midsole forepart region (i.e. ball region of 14) further comprises a second midsole fastener area (i.e. middle 14b)(as seen in Fig.4). Kim does not disclose wherein said midsole forepart region bottom surface and said second midsole fastener area are made of different materials. However, Bauer teaches a shoe with a midsole (16) and a remove-ably attachable outsole (26); wherein a midsole forepart region bottom surface (24) and a second midsole fastener area (39 in ball region) are made of different materials (as seen in Fig.1 & 4; Col.3, lines 38-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second midsole fastener area of Kim to be hook fastener as taught by Bauer, as a simple substitution of one well known type of fastener for another, in order to yield the predictable result of securely attaching an outsole to a midsole such that they do not become separated during use and allow for the outsole to be replaced when it becomes worn out from wear.

Regarding Claim 3, Kim discloses a sole of claim 2 wherein said outsole contact surface further includes at least a second fastener area (i.e. middle 16b) which mates with said second midsole fastener area (i.e. middle 14b) when said remove-ably attachable outsole is attached to said shoe (as seen in Fig.4). Kim does not disclose the second fastener area is a pile fastener area, wherein said contact area and said second pile fastener area are made of different materials. However, Bauer teaches a shoe with a midsole (16) and a remove-ably attachable outsole (26); wherein an outsole contact area (40) includes a second pile fastener area (41 in ball region), and said contact area and said second pile fastener area are made of different materials (as seen in Fig.1 & 4; Col.3, lines 38-41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second outsole fastener area of Kim to be loop fastener as taught by Bauer, as a simple substitution of one well known type of fastener for another, in order to yield the predictable result of securely attaching an outsole to a midsole such that they do not become separated during use and allow for the outsole to be replaced when it becomes worn out from wear.

Regarding Claim 10, Kim discloses a sole of a shoe, comprising: a midsole (10) further comprising a midsole toe region (i.e. toe region of 14), a midsole forepart region (i.e. ball region of 14), midsole fastener area (i.e. area of 14b near 15a and extending to second 14b), and a midsole heel region (i.e. heel region of 14); a first (12) and second (13) remove-ably attachable outsole; wherein said first and said second remove-ably attachable outsoles are separate (as seen in Fig.4); wherein said first remove-ably attachable outsole has a size and shape which generally matches the size and shape of both said midsole toe and said midsole forepart regions (as seen in Fig.4) and said first remove-ably attachable outsole (12) has an outsole fastener area (area of 16b); wherein said first remove-ably attachable outsole (12) has an outsole toe ridge (toe portion of 16a) which projects perpendicular to said outsole and covers at least a part of said midsole toe region (as seen in Fig.4); wherein said outsole toe ridge further comprises a first and second toe ridge end (frontside end and backside end of toe portion of 16a on medial side), wherein said midsole forepart region comprises a first and second midsole edge (front edge and rear edge of 14a on medial side); wherein said first toe ridge end mates with said first midsole edge (frontside end of 16a with front edge of 14a); wherein said second toe ridge end mates with said second midsole edge (backside end of 16a and rear edge of 14a)(as seen in Fig.6); wherein said second remove-ably attachable outsole has a size and shape which generally matches the size and shape of said midsole heel region (as seen in Fig.4); wherein a finger channel (15a) extends through a portion of said midsole heel region (as seen in Fig.4); wherein said midsole fastener area (i.e. area of 14b near 15a and extending to second 14b) has a midsole fastener area gap (i.e. area between 14b) and said midsole fastener area gap is a flat midsole gap and said outsole fastener area has an outsole fastener gap (i.e. area between 16b) and said outsole fastener gap presses against said midsole fastener area gap (as seen in Fig.4); wherein said midsole further comprises a midsole toe edge (lateral toe portion of 14a); wherein said midsole toe edge is formed with a notched edge (14a has a notch to receive 16a); and wherein said midsole fastener area is further comprised of a fastener area (14b) and said outsole fastener area is further comprised of a fastener area (16b). 
Kim does not disclose wherein said is midsole fastener area is further comprised of a hook fastener area of the midsole and said outsole fastener area is further comprised of a pile fastener area. However, Bauer teaches a shoe with a midsole (16) and a remove-ably attachable outsole (26); and wherein a midsole fastener area is further comprised of a hook fastener area (39) of the midsole and a outsole fastener area is further comprised of a pile fastener area (41)(Col.3, lines 38-41; as seen in Fig.1 & 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the midsole fastener area and outsole fastener area in the forepart region of Kim to be hook and loop fasteners as taught by Bauer, as a simple substitution of one well known type of fastener arrangement for another, in order to yield the predictable result of securely attaching an outsole to a midsole such that they do not become separated during use and allow for the outsole to be replaced when it becomes worn out from wear.

Regarding Claim 11, Kim discloses a sole of claim 10 wherein said midsole further comprises a second midsole fastener area (second of 14b) and wherein said first remove-ably attachable outsole further comprises a second outsole fastener area (second of 16b) which mates with said second midsole fastener area when said first remove-ably attachable outsole is attached to said shoe (as seen in Fig.4 & 6).

Regarding Claim 13, Kim discloses a sole of claim 10 further comprising at least one finger channel (15a) extending to a depth below an edge of said midsole fastener area (i.e. area of 14b near 15a and extending to second 14b)(as seen in Fig.3, 4 & 9).

Regarding Claim 14, Kim discloses a sole of a shoe, comprising: a midsole (10) comprising a midsole forepart region (i.e. ball region of 14), a midsole toe region (i.e. toe region of 14), and a midsole heel region (i.e. heel region of 14); wherein said midsole further comprises a left midsole edge and a right midsole edge (as seen in Fig.4); a first remove-ably attachable outsole (12) comprising an outsole forepart region (i.e. ball region of 12) and an outsole toe region (i.e. toe region of 12); wherein said first remove-ably attachable outsole further comprises a left outsole edge and a right outsole edge (as seen in Fig.4); wherein said midsole further comprises a midsole bottom surface (bottom surface of 10); wherein said midsole forepart region further comprises a midsole forepart region bottom surface (bottom surface of ball region of 14); wherein said midsole forepart region bottom surface includes at least two midsole fastener areas (area of second 14b & area of third 14b) separated by at least one midsole fastener area gap (i.e. gap between second 14b & third 14b and extending from the left midsole edge to the right midsole edge); said at least two midsole fastener areas comprises of a first midsole fastener area (area of third 14b) and a second midsole fastener area (area of second 14b) and said first midsole fastener area being proximal to the midsole heel (as seen in Fig.4); wherein said midsole fastener areas and said at least one midsole fastener area gap extends from said left midsole edge to said right midsole edge (as seen in Fig.4, second 14b & third 14b and the gap extends from the left midsole edge to the right midsole edge); wherein said midsole fastener area gap is a flat midsole gap (as seen in Fig.4; the gap between and around second 14b & third 14b is flat); wherein a finger channel (15a) extends under said first midsole fastener area (area of third 14b) through a portion of said midsole heel region (as seen in Fig.3,4 & 9); wherein said first remove-ably attachable outsole further comprises an outsole contact surface (16) which contacts said midsole bottom surface when said first remove-ably attachable outsole is attached to said shoe (as seen in Fig.4 & 6); wherein said outsole contact surface comprises at least two outsole fastener areas (second 16b & third 16b) that mate with said midsole fastener areas when said first remove-ably attachable outsole is attached to said shoe (as seen in Fig.4 & 6); wherein said at least two outsole fastener areas are separated by at least one flat outsole gap (i.e. gap between 16b); wherein said outsole fastener areas and said at least one flat outsole gap extends from said left outsole edge to said right outsole edge (as seen in Fig.4, second 16b & third 16b and the gap surrounding them extends from the left outsole edge to the right outsole edge); wherein said midsole fastener areas and said at least one midsole fastener area gap presses against said outsole fastener areas and said at least one flat outsole gap (as seen in Fig.4); and wherein a seam (i.e. where the medial and lateral edges of the midsole meet the medial and lateral edges of the outsole) is provided between both said left and right midsole edge and both said left and right outsole edge (as seen in Fig.4, 6 & 8). Kim does not disclose wherein said midsole forepart is further comprised of a hook fastener area of the midsole and said outsole forepart is further comprised of a pile fastener area. However, Bauer teaches a shoe with a midsole (16) and a remove-ably attachable outsole (26); and wherein a midsole forepart is further comprised of a hook fastener area (39) of the midsole and a outsole forepart is further comprised of a pile fastener area (41)(Col.3, lines 38-41; as seen in Fig.1 & 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the midsole fastener and outsole fastener in the forepart region of Kim to be hook and loop fasteners as taught by Bauer, as a simple substitution of one well known type of fastener arrangement for another, in order to yield the predictable result of securely attaching an outsole to a midsole such that they do not become separated during use and allow for the outsole to be replaced when it becomes worn out from wear.

Regarding Claim 15, Kim discloses a sole of claim 14, wherein said outsole toe region further comprises an outsole toe projection (16a)(as seen in Fig.4 & 6).

Regarding Claim 17, When in combination Kim and Bauer teach a sole of claim 14, wherein said midsole toe region further comprises a midsole toe region bottom surface (Kim: bottom surface of 14 in toe region) and wherein said midsole toe region bottom surface and said midsole fastener areas (of Kim modified by Bauer) are made of different materials (i.e. the flat region of 14 of Kim is a different material than the modified hook fastener of 14b of Kim).

Regarding Claim 18, When in combination Kim and Bauer teach a sole of claim 14, wherein said outsole toe region further comprises an outsole toe region contact surface (Kim: bottom surface of 16 in toe region), and wherein said outsole toe region contact surface and said outsole fastener areas (of Kim modified by Bauer) are made of different materials (i.e. the flat region of 16 of Kim is a different material than the modified loop fastener of 16b of Kim).

Regarding Claim 19, Kim discloses a sole of claim 14, further comprising: wherein said midsole heel region bottom surface further comprises a midsole heel fastener area (14b); a second remove-ably attachable outsole (13); wherein said second remove-ably attachable outsole further comprises an outsole heel fastener area (16b) which contacts and mates with said midsole heel fastener area when said second remove-ably attachable outsole is attached to said shoe (as seen in Fig.4 & 6); wherein said first (12) and said second (13) remove-ably attachable outsoles are separate (as seen in Fig.4).

Regarding Claim 20, Kim discloses a sole of claim 19 wherein at least one of the groups consisting of said midsole heel fastener area (14b) and said outsole heel fastener area (16b) further comprises at least one gap (i.e. gap between 14b and gap between 16b)(as seen in Fig.4).

Regarding Claim 21, Kim discloses a sole of claim 1, wherein said outsole further comprises an outsole toe projection (16a at toe region)(as seen in Fig.4).

Regarding Claim 23, When in combination Kim and Bauer teach a sole of claim 1, wherein said midsole toe region further comprises a midsole toe region bottom surface (Kim: bottom surface of 14 in toe region), and wherein said midsole toe region bottom surface has different physical characteristics from said midsole fastener (i.e. the bottom surface of 14 in toe region of Kim is a different material than the modified hook fastener of 14b of Kim).

Regarding Claim 24, Kim discloses a sole of claim 1, wherein said outsole toe region further comprises an outsole toe region contact surface (Kim: bottom surface of 16 in toe region), and wherein said outsole toe region contact surface has different physical characteristics from said outsole fastener areas (i.e. the bottom surface of 16 in toe region of Kim is a different material than the modified hook fastener of 16b of Kim).

	Regarding Claim 25, Kim discloses a sole of claim 10, wherein said first and second toe ridge ends are sloped (frontside end and backside end of toe portion of 16a, as seen in Fig.6), said first and second midsole edges are sloped (front edge and rear edge of 14a, as seen in Fig.6), and wherein said slope of said first toe ridge end mates with said slope of said first midsole edge and said slope of said second toe ridge end mates with said slope of said second midsole edge (as seen in Fig.6).

Regarding Claim 26, Kim discloses a sole of claim 15, wherein said outsole projection (16a) further comprises a first and second outsole toe projection end (frontside end and backside end of toe portion of 16a, as seen in Fig.6); wherein said midsole further comprises a first and second midsole edge (front edge and rear edge of 14a, as seen in Fig.6); wherein said first midsole edge mates with said first outsole toe projection end and wherein said second midsole edge mates with said second toe projection end (as seen in Fig.6).

Regarding Claim 27, Kim discloses a sole of claim 26, wherein said first and second toe projection ends are sloped (frontside end and backside end of toe portion of 16a, as seen in Fig.6), said first and second midsole edges are sloped (front edge and rear edge of 14a, as seen in Fig.6), and wherein said slope of said first toe projection end mates with said slope of said first midsole edge and said slope of said second toe projection end mates with said slope of said second midsole edge (as seen in Fig.6).

Regarding Claim 28, Kim discloses a sole of claim 1, wherein said outsole toe ridge (vertical stem of 16a) further comprises an outsole shelf (horizontally projecting head of 16a) along at least part of said outsole toe ridge (as seen in Fig.6).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732